DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a Final Office Action on the merits. Claims 1-2, 4-5, 7-9, 12-13, 15-16, and 18-19 are rejected and remain pending in this application, as addressed below.

Response to Arguments
Applicant’s arguments, filed 06/17/2021, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendments made, which change the scope of the invention.
Claim 20 has been marked as “Original” but the claim has been struck out. For the purposes of examination, it is assumed that Claim 20 is cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 7-9, 12, 15-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180136321 A1, hereinafter "Verghese", in view of US 20200072764 A1, hereinafter "Vacanti", and US 20180373253 A1, hereinafter "Lipson".

Regarding Claim 1, Verghese teaches: 
A light detection and ranging system (100) for use with a vehicle (500) (figures 1 and 3A), the light detection and ranging system (100) comprising: 
a transmitter (102) configured to be coupled to the vehicle (500) (paragraph [0100], figures 2C and 3A, transmitter 208 which is housed in LIDAR device 200, which is mounted to the vehicle’s roof); 
a receiver (104) configured to be coupled to the vehicle (500) (paragraph [0101], figures 2C and 3A, receiver 236 which is housed in LIDAR device 200, which is mounted to the vehicle’s roof) and to receive three reflected signals (114) (paragraph ,
 each of the three reflected signals (114) being a portion of an associated one of the three transmission wavelengths reflected to the receiver (104) from a roadway object (112) external to the vehicle (500) (paragraph [0189] and figures 11A-F, wherein representative light pulses d, e, and f are reflected light pulses a, b, and c); 
and a controller (106) configured to be coupled to the receiver (104) ) (paragraph [0242] and figure 17, where control system 1706 is coupled to the vehicle, which in turn is coupled to the receiver), the controller (106) configured to provide a categorization output in response to comparing reflectance values of the three reflected signals (114) (paragraph [0235], wherein the control system determines aspects of environmental objects based on comparing detected light beams to emitted light beams), 
the categorization output being representative of the roadway object (112) being categorized into an associated one of a plurality of pre-defined material-type categories (paragraph [0236], wherein the material of environmental objects is determined based on comparisons between emitted and detected light), 
each of the plurality of pre-defined material-type categories comprising an associated plurality of potential material types associated with a roadway environment (see at least paragraphs [0239]-[0241] and figure 16, wherein the LIDAR system detects a variety of objects in the environment surrounding the vehicle).
wherein the reflectance values are intensity values of the three reflected signals (114), (paragraph [0189], wherein the intensity values of the received light are used to determine if the received light is reflected or external).
Verghese does not explicitly teach to emit light (110) at three transmission wavelengths nominally in a range from 800nm to 1700nm.
said three transmission wavelengths including a first transmission wavelength, a second transmission wavelength, and a third transmission wavelength;
wherein the controller (106) is configured to compare the reflectance values of the three reflected signals (114) by determining ratios of the reflectance values of the three reflected signals (114), 
and wherein the controller is configured to compare the intensity values of the three reflected signals by determining a ratio of the intensity values at the second transmission wavelength and at the first transmission wavelength 
and by determining a ratio of the intensity values at the third transmission wavelength and at the first transmission wavelength.
Verghese does teach transmitting lights at different wavelengths in a range from 800nm to 1700nm (paragraphs [0077] and [0177]-[0178], wherein the wavelengths of the plurality of light beams are in the range 1525-1565nm and varied), and transmitting light at three different intensities (paragraph [0188] and figures 11A-F, wherein Verghese teaches emitting three beams at different intensities).
Vacanti teaches:
wherein the controller (106) is configured to compare the reflectance values of the three reflected signals (114) by determining ratios of the reflectance values of the three reflected signals (114), (paragraph [0039], wherein ratio of two polarizations of the reflected signals is used to determine material type).

Lipson teaches:
and wherein the controller is configured to compare the intensity values of the three reflected signals by determining a ratio of the intensity values at the second transmission wavelength and at the first transmission wavelength (Claims 1 and 14)
and by determining a ratio of the intensity values at the third transmission wavelength and at the first transmission wavelength. (Claims 5, 12, and 17)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined Verghese’s aspect of transmitting wavelengths at different wavelengths within a range, and aspect of transmitting three different wavelengths at once to form a LIDAR device for a vehicle that transmits light at 3 transmission wavelengths nominally in a range from 800nm-1700nm. It also would have been obvious to have modified Verghese’s LIDAR system with Vacanti’s utilization of reflection ratios to determine material type to create a LIDAR system that can identify specific materials based on the reflection characteristics of the material, and Lipson’s method of comparing the intensity ratios between the first and second and the first and third transmissions. Doing so would help the LIDAR device distinguish between reflected light signals and external environmental light signals, as 

Regarding Claim 2, Verghese, Vacanti, and Lipson in combination teach all of the elements of the invention as claimed above in Claim 1, and Verghese additionally teaches wherein the controller (106) is configured to control the travel of the vehicle (500) in response to the categorization output (paragraphs [0239]-[0241], wherein vehicle changes its course in response to data received from the LIDAR device).

Regarding Claim 4, Verghese, Vacanti, and Lipson in combination teach all of the elements of the invention as claimed above in Claim 1, and does not teach wherein the plurality of pre-defined material-type categories comprises at least five pre-defined material-type categories.
Vacanti teaches wherein the plurality of pre-defined material-type categories comprises at least five pre-defined material-type categories (paragraph [0041], wherein the categories of vegetation, animals, humans, metal or conductive surfaces, low conductivity materials, and wood or masonry, making at least five pre-defined material-type categories).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified the LIDAR system of Verghese, Vacanti, and Lipson with Vacanti’s material type categories to create a LIDAR system that can 

Regarding Claim 7, Verghese teaches: 
A method of controlling the travel of a vehicle (500) comprising:
transmitting light (110) at a plurality of transmission wavelengths from a transmitter (102) coupled to the vehicle (500) (paragraph [0100], figures 2C and 3A, transmitter 208 which is housed in LIDAR device 200, which is mounted to the vehicle’s roof); 
the transmission wavelengths being nominally in a range from 800nm to 1700nm (paragraph [0077], wherein the transmitted wavelengths are in the range 1525-1565nm);
receiving a plurality of reflected signals (114) at a receiver (104) ) (paragraph [0189], wherein the receiver detects light at a plurality of wavelengths) coupled to the vehicle (500) (paragraph [0101], figures 2C and 3A, receiver 236 which is housed in LIDAR device 200, which is mounted to the vehicle’s roof),
each of the three reflected signals (114) being a portion of an associated one of the three transmission wavelengths reflected to the receiver (104) from a roadway object (112) external to the vehicle (500) (paragraph [0189] and figures 11A-F, wherein representative light pulses d, e, and f are reflected light pulses a, b, and c); 
comparing reflectance values of the plurality of reflected signals (114) in a controller (106) coupled to the vehicle (500) wherein the reflectance values are intensity values of the plurality of reflected signals, (paragraph [0189], wherein the intensity values of the received light are used to determine if the received light is reflected or external).
providing a categorization output from the controller (106) in response to the comparing the reflectance values of the plurality of reflected signals (114), (paragraph [0235], wherein the control system determines aspects of environmental objects based on comparing detected light beams to emitted light beams), 
the categorization output being representative of the roadway object (112) being categorized into an associated one of a plurality of pre-defined material-type categories (paragraph [0236], wherein the material of environmental objects is determined based on comparisons between emitted and detected light), 
each of the plurality of pre-defined material-type categories comprising an associated plurality of potential material types associated with a roadway environment (paragraphs [0239]-[0241] and figure 16, wherein the LIDAR system detects a variety of objects in the environment surrounding the vehicle).
and controlling the travel of the vehicle (500) in response to the categorization output (paragraphs [0239]-[0241], wherein vehicle changes its course in response to data received from the LIDAR device).
said plurality of transmission wavelengths including a first transmission wavelength, a second transmission wavelength, and a third transmission wavelength;
and wherein the comparing comprises comparing the intensity values of the plurality of reflected signals by determining a ratio of the intensity values at the second transmission wavelength and the first transmission wavelength 
and by determining a ratio of the intensity values at the third transmission wavelength and the first transmission wavelength;
Verghese does teach transmitting lights at different wavelengths (paragraphs [0077] and [0177]-[0178], wherein the wavelengths of the plurality of light beams are in the range 1525-1565nm and varied), and transmitting light at three different intensities (paragraph [0188] and figures 11A-F, wherein Verghese teaches emitting three beams at different intensities).
Lipson teaches:
and wherein the comparing comprises comparing the intensity values of the plurality of reflected signals by determining a ratio of the intensity values at the second transmission wavelength and at the first transmission wavelength (Claims 1 and 14)
and by determining a ratio of the intensity values at the third transmission wavelength and at the first transmission wavelength. (Claims 5, 12, and 17)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined Verghese’s aspect of transmitting wavelengths at 

Regarding Claim 8, Verghese and Lipson in combination teach all of the elements of the invention as claimed above in Claim 7, and receiving a second plurality of reflected signals (114) at the receiver (104) (paragraph [0182], where a plurality of light beams are received), 
each of the second plurality of reflected signals (114) being a portion of an associated one of the plurality transmission wavelengths reflected from a second roadway object (112) external to the vehicle (500) (paragraph [0189] and figures 11A-F, wherein representative light pulses d, e, and f are reflected light pulses a, b, and c); 
comparing reflectance values of the second plurality of reflected signals (114) in the controller (106) (paragraph [0189] and figures 11A-F, where the LIDAR device uses data on the different intensities of the received light to detect/identify objects in the environment); 
and providing a second categorization output from the controller (106) in response to the comparing the reflectance values of the second plurality of reflected signals (114) , 
the second categorization output being representative of the second roadway object (112) being categorized into an associated one of a plurality of pre-defined material-type categories (paragraph [0236], wherein the material of environmental objects is determined based on comparisons between emitted and detected light), 
wherein the controlling the travel of the vehicle (500) in response to the categorization output comprises controlling the travel of the vehicle (500) in response to the categorization output and the second categorization output to direct the vehicle (500) toward the first roadway object and away from the second roadway object (paragraphs [182], [0235] and [0239], where the comparison of multiple detected and emitted light beams determines whether the data will be used in object identification, which is then used to control the vehicle).

Regarding Claim 9, Verghese and Lipson in combination teach all of the elements of the invention as claimed above in Claim 8, but does not teach wherein the categorization output is representative of the roadway object (112) being categorized into an associated one of the plurality of pre-defined material-type categories comprising roadway materials 
and wherein the second categorization output is representative of the roadway object (112) being categorized into an associated one of the plurality of pre-defined material-type categories comprising a non-roadway material.
Vacanti teaches wherein the categorization output is representative of the roadway object (112) being categorized into an associated one of the plurality of pre-defined material-type categories comprising roadway materials (paragraph [0037], where the detected object can be a roadway material)
and wherein the second categorization output is representative of the roadway object (112) being categorized into an associated one of the plurality of pre-defined material-type categories comprising a non-roadway material (paragraph [0037], where the detected object can be a building material).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Verghese and Lipson’s LIDAR system with Vacanti’s separation of roadway and non-roadway material categories to create a LIDAR system that can identify specific materials based on the reflection characteristics of the material. Doing so would create a LIDAR device that can provide vivid indications of material type and categories and aid in predicting and avoiding potential collisions, as recognized by Vacanti (paragraph [0018]).

Regarding Claim 12, Verghese and Lipson in combination teach all of the elements of the invention as claimed above in Claim 7, and does not teach wherein the plurality of pre-defined material-type categories comprises at least five pre-defined material-type categories.
Vacanti teaches wherein the plurality of pre-defined material-type categories comprises at least five pre-defined material-type categories (paragraph [0041], wherein the categories of vegetation, animals, humans, metal or conductive surfaces, low conductivity materials, and wood or masonry, making at least five pre-defined material-type categories).


Regarding Claim 15, Verghese teaches: 
a vehicle (500) comprising a chassis (502) and a light detection and ranging system (100) coupled to the chassis (502) (paragraph [0103] and figures 3A-3D, which shows an example vehicle with a chassis, and a LIDAR device attached to the roof of the car, or the top of the chassis),
the light detection and ranging system (figures 1, 3A) (100) comprising: 
a transmitter (102) configured to be coupled to the vehicle (500) (paragraph [0100], figures 2C and 3A, transmitter 208 which is housed in LIDAR device 200, which is mounted to the vehicle’s roof); 
a receiver (104) configured to be coupled to the vehicle (500) (paragraph [0101], figures 2C and 3A, receiver 236 which is housed in LIDAR device 200, which is mounted to the vehicle’s roof) and to receive three reflected signals (114) (paragraph [0189] and figures 11A-F, wherein three emitted signals are reflected back to the LIDAR device),
 each of the three reflected signals (114) being a portion of an associated one of the three transmission wavelengths reflected to the receiver (104) from a roadway object (112) external to the vehicle (500) (paragraph [0189] and figures 11A-F, wherein representative light pulses d, e, and f are reflected light pulses a, b, and c); 
and a controller (106) configured to be coupled to the receiver (104) (paragraph [0242] and figure 17, where control system 1706 is coupled to the vehicle, which in turn is coupled to the receiver), the controller (106) configured to provide a categorization output in response to comparing reflectance values of the three reflected signals (114) (paragraph [0235], wherein the control system determines aspects of environmental objects based on comparing detected light beams to emitted light beams), 
the categorization output being representative of the roadway object (112) being categorized into an associated one of a plurality of pre-defined material-type categories (paragraph [0236], wherein the material of environmental objects is determined based on comparisons between emitted and detected light), 
each of the plurality of pre-defined material-type categories comprising an associated plurality of potential material types associated with a roadway environment (paragraphs [0239]-[0241] and figure 16, wherein the LIDAR system detects a variety of objects in the environment surrounding the vehicle).
wherein the reflectance values are intensity values of the three reflected signals (114), (paragraph [0189], wherein the intensity values of the received light are used to determine if the received light is reflected or external).
Verghese does not teach and to emit light (110) at three transmission wavelengths nominally in a range from 800nm to 1700nm.
said plurality of transmission wavelengths including a first transmission wavelength, a second transmission wavelength, and a third transmission wavelength;
wherein the controller (106) is configured to compare the reflectance values of the three reflected signals (114) by determining ratios of the reflectance values of the three reflected signals (114), 
and wherein the controller is configured to compare the intensity values of the three reflected signals by determining a ratio of the intensity values at the second transmission wavelength and the first transmission wavelength 
and by determining a ratio of the intensity values at the third transmission wavelength and the first transmission wavelength.
Verghese does teach transmitting lights at different wavelengths in a range from 800nm to 1700nm (paragraphs [0077] and [0177]-[0178], wherein the wavelengths of the plurality of light beams are in the range 1525-1565nm and varied), and transmitting light at three different intensities (paragraph [0188] and figures 11A-F, wherein Verghese teaches emitting three beams at different intensities).
Vacanti teaches:
wherein the controller (106) is configured to compare the reflectance values of the three reflected signals (114) by determining ratios of the reflectance values of the three reflected signals (114), (paragraph [0039], wherein ratio of two polarizations of the reflected signals is used to determine material type).
Lipson teaches:
and wherein the controller is configured to compare the intensity values of the three reflected signals by determining a ratio of the intensity values at the second transmission wavelength and at the first transmission wavelength (Claims 1 and 14)
and by determining a ratio of the intensity values at the third transmission wavelength and at the first transmission wavelength. (Claims 5, 12, and 17)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined Verghese’s aspect of transmitting wavelengths at different wavelengths within a range, and aspect of transmitting three different wavelengths at once to form a LIDAR device for a vehicle that transmits light at 3 transmission wavelengths nominally in a range from 800nm-1700nm. It also would have been obvious to have modified Verghese’s LIDAR system with Vacanti’s utilization of reflection ratios to determine material type to create a LIDAR system that can identify specific materials based on the reflection characteristics of the material, and Lipson’s method of comparing the intensity ratios between the first and second and the first and third transmissions. Doing so would help the LIDAR device distinguish between reflected light signals and external environmental light signals, as recognized by Verghese (paragraph [0180]). Additionally, doing so would create a LIDAR device 

Regarding Claim 16, Verghese, Vacanti, and Lipson in combination teach all of the elements of the invention as claimed above in Claim 15, and Verghese additionally teaches wherein the controller (106) is configured to control the travel of the vehicle (500) in response to the categorization output (paragraphs [0239]-[0241], wherein vehicle changes its course in response to data received from the LIDAR device).

Regarding Claim 18, Verghese and Lipson in combination teach all of the elements of the invention as claimed above in Claim 15, and does not teach wherein the plurality of pre-defined material-type categories comprises at least five pre-defined material-type categories.
Vacanti teaches wherein the plurality of pre-defined material-type categories comprises at least five pre-defined material-type categories (paragraph [0041], wherein the categories of vegetation, animals, humans, metal or conductive surfaces, low conductivity materials, and wood or masonry, making at least five pre-defined material-type categories).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified the LIDAR system of Verghese and Lipson with Vacanti’s material type categories to create a LIDAR system that can identify specific materials based on the reflection characteristics of the material. Doing so would create .

Claims 5, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Verghese, Vacanti, and Lipson, further in view of US 20190077407 A1, hereinafter "Miura".

Regarding Claims 5, 13, and 19, Verghese, Vacanti, and Lipson disclose all of the elements of the invention as claimed above in Claims 1, 7, and 15, and Verghese teaches the material-type category being paint (paragraph [0240], where the LIDAR device can distinguish lane markers, which are painted onto the roadway). 
Verghese remains silent on the material-type category of snow and ice, wood and vegetation, asphalt, building materials, and galvanized sheet metal.
Vacanti teaches wherein the plurality of pre-defined material-type categories comprises a plurality of material categories selected from a group consisting of (paragraph [0041], wherein the category of a material is selected from a set of material categories):
wood and vegetation (paragraph [0039], wherein the reflectance ratio of vegetation is disclosed, and a radar device with fine enough classification to identify wood is also disclosed), 
asphalt (paragraph [0037], wherein the material is a road material, including asphalt), 
building materials (paragraph [0037], wherein the object can also be a building material)
and galvanized sheet metal (paragraph [0041], wherein the detection of metal siding, roofing, or street signs is disclosed, all of which commonly are constructed from galvanized sheet metal).
snow and ice (paragraph [0024], wherein the LIDAR device can detect an object of snow/ice on the road).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the LIDAR material identification device of Verghese, Vacanti, and Lipson with Miura’s detection of snow and ice on the road to create a LIDAR device that can distinguish between roadway objects and snow or ice. Doing so would allow the vehicle controller to slow the vehicle down in response to snow or ice, preventing vehicle sensors from being covered by snow or ice, as recognized by Miura ([0025]-[0026]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.M.J./             Examiner, Art Unit 3667                 
                                                                                                                                                                          /RACHID BENDIDI/Primary Examiner, Art Unit 3667